
	
		II
		112th CONGRESS
		1st Session
		S. 517
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2011
			Mr. Bingaman (for
			 himself, Mr. Udall of New Mexico,
			 Mr. Schumer, Mr. Kyl, and Mr.
			 Bennet) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To authorize the Attorney General to award
		  grants for States to implement minimum and enhanced DNA collection processes.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Katie Sepich Enhanced DNA Collection
			 Act of 2011.
		2.DefinitionsFor purposes of this Act:
			(1)Minimum dna collection
			 processThe term
			 minimum DNA collection process means, with respect to a State, a
			 process under which the Combined DNA Index System (CODIS) of the Federal Bureau
			 of Investigation is searched at least 1 time against samples from the following
			 individuals who are at least 18 years of age:
				(A)Individuals who are arrested for or charged
			 with a criminal offense under State law that consists of murder or voluntary
			 manslaughter.
				(B)Individuals who are arrested for or charged
			 with a criminal offense under State law that has an element involving a sexual
			 act or sexual contact with another and that is punishable by imprisonment for
			 more than 5 years.
				(C)Individuals who are arrested for or charged
			 with a criminal offense under State law that has an element of kidnapping or
			 abduction and that is punishable by imprisonment for more than 5 years.
				(2)Enhanced dna collection
			 processThe term
			 enhanced DNA collection process means, with respect to a State, a
			 process under which the State provides for the collection, for purposes of
			 inclusion in the Combined DNA Index System (CODIS) of the Federal Bureau of
			 Investigation, of DNA samples from the following individuals who are at least
			 18 years of age:
				(A)Individuals who are arrested for or charged
			 with a criminal offense under State law that consists of murder or voluntary
			 manslaughter.
				(B)Individuals who are arrested for or charged
			 with a criminal offense under State law that has an element involving a sexual
			 act or sexual contact with another and that is punishable by imprisonment for
			 more than 1 year.
				(C)Individuals who are arrested for or charged
			 with a criminal offense under State law that has an element of kidnapping or
			 abduction and that is punishable by imprisonment for more than 1 year.
				(D)Individuals who are arrested for or charged
			 with a criminal offense under State law that consists of burglary punishable by
			 imprisonment for more than 1 year.
				(E)Individuals who are arrested for or charged
			 with a criminal offense under State law that consists of aggravated assault
			 punishable by imprisonment for more than 1 year.
				(3)StateThe term State means any State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, the Virgin Islands, American Samoa, Guam, and the Commonwealth of the
			 Northern Mariana Islands.
			3.Incentive payments for States to implement
			 minimum and enhanced DNA collection processes
			(a)Grants authorizedThe Attorney General shall carry out a
			 grant program under which the Attorney General may make grants to States for
			 the purpose of assisting States with the costs associated with the
			 implementation of minimum or enhanced DNA collection processes.
			(b)Applications
				(1)In generalTo be eligible to receive a grant under
			 this section, in addition to any other requirements specified by the Attorney
			 General, a State shall submit to the Attorney General an application that
			 demonstrates that it has instituted policies, protocols, or regulations
			 requiring the implementation of either a minimum or enhanced DNA collection
			 process.
				(2)Other requirementsThe Attorney General may require a State
			 desiring a grant under this section to document, for review by the Attorney
			 General, the first year expenses associated with a State’s implementation or
			 planned implementation of a minimum or enhanced DNA collection process.
				(c)Grant allocationThe amount available to a State under this
			 section shall be equivalent to the first-year costs to that State of
			 implementing a minimum or enhanced DNA collection process. The Attorney General
			 retains discretion to determine the amount of each such grant awarded to an
			 eligible State.
			4.Bonus payments for States which have
			 implemented an enhanced dna collection processIn the case of a State that has implemented
			 an enhanced DNA collection process and uses such process for a fiscal year, the
			 State shall be eligible to receive a bonus payment equivalent to the amount
			 available to such State under section 3.
		5.Conditions of receiving incentive and bonus
			 paymentsAs a condition of
			 receiving an incentive grant or bonus payment under sections 3 or 4, a State
			 shall have a procedure in place to—
			(1)provide written notification of expungement
			 provisions and instructions for requesting expungement to all persons who
			 submit a DNA sample for inclusion in the index;
			(2)provide the eligibility criteria for
			 expungement and instructions for requesting expungement on an appropriate
			 public website; and
			(3)make a determination on all expungement
			 requests not later than 90 days after receipt and provide a written response of
			 the determination to the requesting party.
			6.Expungement of profilesThe expungement requirements under section
			 210304(d) of the DNA Identification Act of 1994 (42 U.S.C. 14132(d)) shall
			 apply to any samples collected pursuant to this Act for purposes of inclusion
			 in the Combined DNA Index System (CODIS) of the Federal Bureau of
			 Investigation.
		7.ReportsThe Attorney General shall submit to the
			 Committee of the Judiciary of the House of Representatives and the Committee of
			 the Judiciary of the Senate an annual report (which shall be made publicly
			 available) that—
			(1)lists the States, for the year
			 involved—
				(A)which have (and those States which have
			 not) implemented a minimum DNA collection process and use such process;
			 and
				(B)which have (and those States which have
			 not) implemented an enhanced DNA collection process and use such process;
			 and
				(2)includes statistics, with respect to the
			 year involved, regarding the benefits to law enforcement resulting from the
			 implementation of minimum and enhanced DNA collection processes, including the
			 number of matches made due to the inclusion of arrestee profiles under such a
			 process.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act for each of the fiscal years 2012 through 2016.
		
